Citation Nr: 0429751	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  00-04 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment of 
death pension benefits, currently calculated as $20,303.

2.  Whether the overpayment of death pension benefits 
currently calculated as $20,303 was due solely to 
administrative error by the Department of Veterans Affairs 
(VA).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant is the widow of the veteran who had active 
military service from July 17, 1943 to October 2, 1943.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from February and May 1999 
decisions issued by the Committee on Waivers and Compromises 
(Committee) at the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).  In February 
1999, the Committee denied entitlement to waiver of recovery 
of an overpayment of death pension benefits in the amount of 
$17,624.  In May 1999, the Committee also denied entitlement 
to waiver of recovery of an overpayment of death pension 
benefits in the amount of $11,716, for a total of $29,340.

In January 1999, the appellant testified at an RO hearing.  
The hearing transcript is associated with the record.  In 
April 2001, the appellant cancelled her rescheduled Central 
Office (CO) Board hearing; therefore, her hearing request is 
deemed withdrawn.  38 C.F.R. § 20.704 (2003).

In July 2001, the Board remanded the case to the RO for 
additional development.  The case is now before the Board for 
further appellate consideration

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

Before a decision can be made on whether the appellant is 
entitled to waiver of recovery of the assessed overpayment, 
it must be determined whether or not the overpayment was 
properly calculated.  See Schaper v. Derwinski, 1 Vet. App. 
430 (1991).

Background

The evidence of record shows the veteran died in June 1992.  
In July 1992, the RO received a VA Form 21-534, Application 
for Dependency and Indemnity Compensation or Death Pension by 
a Surviving Spouse or Child, from the appellant in which she 
indicated she was not in receipt of income from any source.  
In a July 1992 VA Form 21-686c, Declaration of Status of 
Dependents, she reported her marital status as an unremarried 
widow with no minor children.

In an August 1992 administrative decision, the appellant was 
recognized as the unmarried widow of the deceased veteran 
pursuant to 38 C.F.R. § 3.52.

In August 1992, VA awarded death pension benefits of $413 
monthly, beginning on July 1, 1992, on the basis of no 
dependents or income from any other sources.  The RO notified 
the appellant that her pension depended on the appellant's 
countable income, that she needed to inform the VA of any 
changes in income and that failure to do so might result in 
the creation of an overpayment.  In an attachment, VA noted 
that her pension depended on countable income or net worth 
increases and that medical expenses paid by the appellant 
could be used to reduce countable income.  

In July 1993, the appellant submitted a VA Form 21-0518, 
Improved Pension Eligibility Verification Report (EVR), for 
the year 1992/1993, verifying with her signature that she had 
no income from any source.  In a contemporaneously filed VA 
Form 21-8416, Request for Information Concerning Medical 
Legal or Other Expenses, she listed doctor's fees and funeral 
expenses for the veteran for 1992/1993.  In August 1993, VA 
recomputed her pension benefits, increasing them to $425 
monthly due to unreimbursed medical expenses (UMEs).
 
In a January 1998 letter, the appellant indicated that she 
began working in February 1995 because her pension benefits 
were not enough, claiming that she was never told that she 
could not work, even when she applied for benefits.  

In February 1998, the New York, New York Regional Office 
proposed to reduce her death pension benefits based on 
unreported wage income received in 1995 totalling $14,556, 
which brought her income above the maximum allowable.  

In February 1998, the appellant asked that her claims file be 
transferred to St. Petersburg and requested a hearing and 
waiver.

In April 1998, VA terminated her death pension benefits based 
on countable income of $14,556, exceeding the maximum 
allowable countable income limit of $5,386, retroactive to 
February 1, 1995.  This created an initial overpayment of 
$17,624.

In an April 1998 letter, the Debt Management Center (DMC) 
informed the appellant that her debt was $17,624 and her 
right to request a waiver and a hearing.

In April 1998, the appellant's representative submitted a 
request for a waiver of her pension overpayment and 
reiterated that the appellant wanted a hearing on her waiver 
request and her file transferred to the St. Petersburg RO.

The appellant testified at an RO hearing in January 1999.  
She stated that, at the time of his death, the appellant was 
trying to get the Brooklyn VA Medical Center to admit the 
veteran for treatment; that she was forced to seek private 
care, which cost her $100,000 in medical and living expenses 
and left her broke; that she could not work because she had 
to stay home and care for the veteran; that she ended up 
selling all of her personal property; that she was granted VA 
death pension benefits to help; that she received the letters 
from VA instructing her to report income but admitted that 
she glanced at the letters and did not really read them; that 
her VA pension was insufficient to pay her basic needs and 
the funeral and medical expenses, which she had incurred on 
the veteran's behalf, and so she sought and obtained 
temporary employment; that she did not feel that such 
employment had to be reported to, or counted by, VA because 
it was not constant employment; and that, since 1995, she had 
been in this type of employment off and on.  The appellant 
indicated that the unpaid balances for funeral expenses was 
$400, for student loans $3,000, and for the ambulance was 
$80.  She stated that she had been living with a friend from 
1992 until February 1995, who paid her rent and against whom 
she had to obtain an injunction.  Her rent was $375 and she 
had expenses to fix her car.  The appellant stated that she 
had, but no longer, received an annual pension from her 
husband's union of $4,532, which started in 1991 and stopped 
in April 1998, and could not recall whether she noted it on 
her application.
 
In subsequent filings, the appellant included copies of 
unpaid and delinquent bills, an injunction against W. G. for 
domestic violence, car repair bills, a January 1999 
confirmation from the veteran's union that she had been 
receiving an annual security fund benefit of $4,532,80, with 
the last payment made in March 1998.  In a January 1999 
statement, she indicated that she was being terminated from 
her job at the end of the month and that her monthly expenses 
had increased as follows: gas for work was $80, lunch was 
$100, household food was $400, and utilities were $385.  The 
appellant added that, after the veteran's death, she got an 
apartment and bought furniture with the money from the union; 
that she met a man who helped her a little with her bills; 
that the relationship was abusive and that he did not work 
after a while and she used the union money to live; that this 
man had an automobile accident in her car; and that as a 
result she had to use her money to repair her car since he 
was driving drunk and she had no collision insurance.

A February 1999 VA Form 119, Report of Contact, reveals that 
the union pension fund had paid $4,532.80 annually from 1991 
until 1998, with the amounts in 1991 and 1992 paid to the 
veteran and that the funds were sent to the appellant as the 
veteran's widow beginning in 1993.

In February 1999, the Committee denied the appellant's 
request for a waiver of an overpayment in the amount of 
$17,624 on the grounds of bad faith, noting that an Income 
Verification Match (IVM) showed unreported income in 1995 and 
action was taken to retroactively terminate her benefits 
effective February 1, 1995.

In a February 1999 notice of disagreement (NOD), the 
appellant reiterated her earlier statements and testimony, 
claimed that she was not unjustly enriched but broke, did not 
receive union funds until 1993, did not recall receiving 
copies of her original application and that the person who 
interviewed her at that time never told her that she could 
not work but only asked if she had any assets at that time, 
and discounted any harm to the taxpayers noting that both she 
and the veteran paid taxes long before she had applied for VA 
benefits.
 
On April 9, 1999, the appellant's pension was recomputed to 
reflect the appellant's testimony and failure to report funds 
received from the veteran's union; this action retroactively 
amended her pension effective July 1, 1992, the original date 
of the award.  In a letter dated April 14, 1999, the Debt 
Management Center (DMC) informed the appellant that her debt 
had increased by $11,716 to $29,340 and of her right to a 
waiver and a hearing.  

In April 1999, the appellant requested that she be provided 
an accounting, explaining the amount of the overpayment(s) 
and how it was calculated.  

In May 1999, the appellant requested a waiver of the $11,716 
overpayment and an audit of the total $29,340 overpayment.

In May 1999, the Committee denied the appellant's request for 
waiver of an overpayment in the amount of $11,716 on the 
grounds of misrepresentation of a material fact on her part 
in the creation of the overpayment, noting that, at the 
January 1999 hearing, the appellant stated that she had been 
receiving pension income from the veteran's union which she 
failed to report, based on this information award action was 
taken to retroactively amend her pension effective July 1, 
1992, resulting in an additional overpayment of $11,716.

In a June 1999 NOD with the denial of her second waiver 
request, the appellant argued that she did not receive union 
benefits until April 1993, not in July 1992 as claimed by the 
Committee.

In February 2000, the DMC sent the appellant an audit of the 
entire $29,340 overpayment, reflecting that the debt arose 
because an IVM revealed unreported income and that she could 
arrange to pay it in monthly installments.

In June 2000, the Committee affirmed the waiver denials.

In an April 2001 statement, the appellant, through her 
representative argued, that the overpayment at issue resulted 
from VA administrative error and should be waived.  She 
asserts that because the veteran did not have 90 days of 
active service, VA should not have awarded her death pension 
benefits.  In essence, the appellant is claiming that the 
effective date of the reduction or discontinuance should be 
the date of last payment.  See 38 U.S.C.A. § 5112(b)(10) 
(West 2002); 38 C.F.R. 
§ 3.500 (2004). 

In July 2001, the Board remanded the case to the RO to 
address whether the debt was properly created or the result 
of sole administrative error and to provide the appellant 
with an audit of the total overpayment.

In December 2001, the RO sent the appellant a copy of the 
audit previously provided to her in February 2000, requested 
that she provide an updated Financial Status Report (FSR), 
explained what constituted income, and gave her an 
opportunity to submit any additional evidence or arguments in 
support of her claim.   

In January 2002, the appellant provided a FSR with 
accompanying documentation, showing total monthly income and 
expenses equaling $2065.54, debts approximating $17,000 which 
were current, and her only asset -- a 17-year old car.  She 
asserts that the overpayment was sole VA administrative error 
and should be waived since her husband did not serve 90 days 
on active duty and that the VA hospital's refusal to treat 
her husband caused her to be broke at the time of the 
veteran's death.

In an August 2003 decision, the Committee determined that the 
award of death pension benefits for the period from July 1992 
to January 31, 1995, in the amount of $4,190 was the result 
of administrative error, noting that the appellant was not 
responsible for the amount of pension from July 1, 1992 to 
April 30, 1993 because it was improperly paid to her without 
regard to the veteran's short period of wartime service (less 
than 90 days).  The Committee determined that the remaining 
$21,370 overpayment of pension from May 1, 1993 to March 31, 
1998 was not due solely to VA administrative error but was 
due to the appellant's failure to report receipt of union 
pension funds in May 1993 and to report earnings from 
employment in 1995.

In September 2003, the Committee corrected the August 2003 
decision to reflect that the appellant was not responsible 
for the amount of pension from July 1, 1992 to January 31, 
1995 ($5,357) but was responsible for the remaining 
overpayment of $20,203 from February 1, 1995 to March 31, 
1998 because her unreported income exceeded the amount of 
allowable countable income for pension purposes.  The 
Committee noted that the fact that VA erred in computing the 
length of the veteran's service did not relieve the appellant 
of her responsibility for reporting changes in income.  The 
Committee added that it had reduced the total overpayment by 
$3,780 because she was improperly charged with the union 
pension prior to her receipt of an initial payment in April 
1993.

In March 2004, the appellant noted that $1,027 was taken from 
her 2000 taxes by VA so that she only owed $19,176; that her 
failure to report income was not a deliberate intention to 
defraud the government; and that she felt that the amount 
owed should be further reduced by $5,000 to cover her 
husband's funeral expenses which she is still paying.

In March 2004, the Committee confirmed its September 2003 
decision.

In a May 2004 VA Form 1-646, the appellant's representative 
indicated that it stood on the organization's earlier 
contentions.  Those contentions as reiterated in a September 
2004 informal hearing presentation were that the entire 
$23,983 should be waived due to sole VA administrative error 
since the appellant was not entitled to death pension because 
her husband served less than 90 days on active duty and thus 
was improperly created and should be waived.  The Board 
construes this statement as a timely NOD with the August and 
September 2003 Committee decisions finding only part of the 
original overpayment to be due to sole VA administrative 
error.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Although the RO complied with most of 
the July 2001 Board remand and the Committee addressed the 
issue of whether the overpayment was due to sole VA 
administration error and notified her that the determination, 
on the whole, was adverse to her and of her appellate rights, 
the RO did not issue a statement of the case with regard to 
the issue of whether there was sole VA administrative in the 
creation of the overpayment.  Therefore, under the holding in 
Stegall, this case must be remanded again to ensure full 
compliance with the Board's previous July 2001 remand.  
Following issuance of a statement of the case, the RO must 
notify the appellant that she may perfect her appeal as to 
the issue of whether the overpayment of death pension 
benefits currently calculated as $20,303 was properly created 
or due solely to VA administrative error by filing a 
substantive appeal within an appropriate period of time.

Review of the evidentiary record indicates that a portion of 
the assessed indebtedness in question has been recouped.  
Nevertheless, in accordance with Franklin v. Brown, 5 Vet. 
App. 190 (1993), the Board must consider the entire amount 
calculated, plus interest.  At the time of the July 2001 
remand, the amount of the debt was calculated as $29,340.  
The Committee has calculated the remaining debt at $20,303, 
while the appellant's representative believes the debt is 
$23,983.  It appears that the Committee reduced the original 
total of $29,340 by $3,780 to $25,560 in August 2003 because 
the appellant did not receive union pension until April 1993.  
At the same time, the Committee further reduced the debt by 
$4,190 as being solely the result of administrative error, 
which it corrected to $5,357, in September 2003, leaving an 
overpayment in the amount of $20,303.

A debtor has the right to dispute the existence or the amount 
of the debt.  See 38 C.F.R. § 1.911(c) (2004); Schaper, 1 
Vet. App. at 434 (1991); Smith v. Derwinski, 
1 Vet. App. 267 (1991).  

As noted above, the appellant's representative contends that 
the entire overpayment should be waived due to sole VA 
administrative error.  Alternatively, the appellant contends 
that her failure to report income was not intentional and 
maintains that recovery of the overpayment would cause her to 
suffer undue financial hardship.  Since the most recent FSR 
is dated in January 2002, the Board finds that additional 
development is necessary before the Board may proceed with 
further appellate review.  Under 38 C.F.R. § 3.262(l) (2004), 
unreimbursed medical expenses (UMEs) exceeding 5 percent of 
her reported annual income are considered unusual and may be 
excluded.  The appellant has indicated and testified that she 
used her pension funds to pay medical bills for the veteran, 
but except for UMEs listed on a July 1993 VA Form 21-8416, 
the appellant has not filed any other reports of UMEs during 
the period in issue.  On remand, the appellant should be 
asked to submit an updated FSR and to supply UMEs for the 
years in issue and to clarify her wage and union pension 
income.  The Board reminds the appellant that the duty to 
assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

The Board notes that the RO terminated her pension benefits 
based on an IVM report for 1995, but no IVM file was included 
with the appellate record certified to the Board.  On remand, 
the RO must: obtain copies of the IVM file; contact the 
Social Security Administration and request documentation 
pertaining to the appellant's income for the years 1992 
through 1998; include verification of income received during 
the years in issue; and set forth another written paid and 
due audit of the appellant's pension benefits for the period 
of the overpayment, in light of the Committee's 2003 
decisions.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO should contact the Social 
Security Administration and request that 
it provide all available documentation 
pertaining to the appellant's earned 
income and any Social Security benefits 
paid her for the years 1992, 1993, 1994, 
1995, 1996, 1997, and 1998.

2.  The RO should request the appellant 
to complete a Financial Status Report (VA 
Form 20-5655).  In addition, the RO 
should provide the appellant with VA 
Forms 21-0581 and 21-8416 for each of the 
years in question (from July 1992 to 
April 1998) to provide revised income 
information and to submit any unreported 
unreimbursed medical expenses.

3.  The RO should include in the record 
verification of the income the appellant 
received during the years in issue.  The 
RO should indicate whether the income was 
from wages, union pension distributions, 
Social Security or other sources, and in 
what amounts.  Copies of all documents 
regarding the appellant's receipt of 
income during the years in issue should 
be incorporated into the claims file.  

4.  Following completion of the above to 
the extent possible, the RO should set 
forth in the record a written paid and 
due audit of the appellant's death 
pension account for the period of the 
overpayment.  This audit should reflect, 
on a month-by-month basis, the amounts 
actually paid to the appellant, 
unreimbursed medical expenses, if any, as 
well as the amounts properly due and the 
maximum allowable countable income limit 
for each year.  The RO should indicate 
whether the appellant received income, 
and in what amounts, during the 
overpayment period.  A copy of the 
written audit should be inserted into the 
claims file and another provided to the 
appellant.

5.  After the actions requested above 
have been completed to the extent 
possible, the RO should issue a statement 
of the case on the issue of whether the 
overpayment of death pension benefits at 
issue was properly created, including 
consideration of whether the overpayment 
was due to sole VA administrative error.  
A comprehensive explanation of the 
reasons and bases for that decision 
should be prepared and incorporated into 
the claims folder.  The RO should set 
forth the laws and regulations, which 
establish the basis for the creation of 
the overpayment.  The appellant should be 
apprised of her right, and the 
appropriate time period within which, to 
submit a substantive appeal and to have 
her claim reviewed by the Board.  The 
appellant and her representative should 
be allowed the requisite period of time 
for a response.

6.  After the actions requested in 1 
through 5 above have been completed to 
the extent possible, as well as any other 
action deemed necessary, the case should 
be referred to the Committee on Waivers 
and Compromises to review the record and 
reconsider the appellant's request for 
waiver, including any additional evidence 
obtained by the RO on remand.  A formal, 
written record of the Committee's 
decision, including an analysis of the 
various elements to be considered, should 
be prepared and placed in the claims 
file.  A supplemental statement of the 
case is not the appropriate means for 
accomplishing this task, under proper 
appellate guidelines.

7.  If any determination of the Committee 
remains unfavorable to the appellant, she 
and her representative should be 
furnished a supplemental statement of the 
case, which sets forth and considers all 
of the applicable legal criteria 
pertinent to this appeal.  This document 
should further reflect detailed reasons 
and bases for the decision reached.  The 
appellant and her representative should 
be given the opportunity to respond.  
Additionally, the appellant's Income 
Verification Match (IVM) folder should be 
forwarded to the Board with the veteran's 
claims file.  If the appellant's IVM 
folder is unavailable, the RO should 
expressly document that fact and the 
reason therefore in writing.  The RO's 
attention is directed to VAOPGCADV 29-95 
(Nov. 14, 1995) for the authority of the 
Board to review the folder and for 
guidelines to be implemented in the 
safeguarding of the IVM folder in its 
transmittal to the Board.

The purpose of this remand is to afford the appellant with 
due process of law.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted in 
this case, pending completion of the above.  The appellant 
and her representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



